DETAILED ACTION
Status of Claims:
Claims 1-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, and 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 3:
	The claim refers to “a wastewater” however there is already “a wastewater” referred to in claim 1. It is therefore not clear if this is the same wastewater or a different wastewater.

Regarding Claim 6:
	The claim states “a first chamber into which the wastewater is introduced” and “the inflow port is provided in the partition wall…and supplied the wastewater in a horizontal direction into the…second chamber.” It is not clear how the wastewater can be introduced into the first chamber if it is supplied by the inflow port into the bottom of the second chamber. Claim 1 requires that the inflow port introduce the wastewater. It is not clear if the inflow port is introducing the wastewater into both the first chamber and the second chamber, if the inflow port introduces the wastewater into the first chamber and then the water is supplied onto the second chamber, or if something else is intended by this claim limitation. It is not clear if the term “supplies” is intended to limit the step of “introducing” or if this is an additional step being required by the claim.   

Regarding Claims 7 and 15:
	The claims state “the inflow and discharge ports are provided at the same surface of the rectangular water tank.” The phrase “at the same surface” renders the claims indefinite because it is not clear what the “surface” is limited to. Specifically it is not clear if “surface” is referring to a “sidewall” or a height such as the “water surface level.” For the purposes of examination the claims will be interpreted as “the inflow port and discharge port are provided on the same sidewall of the rectangular water tank”

Regarding Claims 8 and 16:
	The claims refer to a flow velocity in cm/sec and a distance in m. however the equation claimed does not include units. It is therefore not clear what units the claimed range is limited to.  Additionally as neither the flow velocity not distance are limited the value for the other cannot be determined based on the equation given. It is therefore not clear what values of v or N would be included in the claim.

Regarding  Claim 9:
	Claim 9 is directed to a “water treatment device.” However the claims refer to “an operational cycle is performed repeatedly…,” “during the allowing to settle,” and “in the introducing.” A claim can only be limited to one invention, either a method, product, or apparatus. As the claim contains limitations directed to both the apparatus and the method the claims are indefinite. Further the structure (location of the inflow port) appears to be limited by the method (“inflow port disposed at a position lower than n interface…during the allowing to settle”). Therefore it is not clear what structure the claim is limited to (see MPEP 2173.05 (P)).

Regarding Claim 13:
	The claim states “a discharge port installed at a water surface level inside the reaction tank.” This limitation renders the claim indefinite because it is not clear if the “water surface level” is a constant level, a level set by the discharge port, or a fluctuating level. As the water surface level appears to be controlled by the method of operation it is not clear what level the discharge port is limited to.  

Regarding Claim 14:
	The claim is indefinite for the same reasons as claim 6. Additionally the claim is indefinite because it appears to be directed to both a method and product (see MPEP 2173.05(p)).

Regarding Claim 16:
	The claim limits the distance N with respect to the flow velocity v. This limitation renders the claim indefinite because it is not clear what distances would be included in the claim. The flow velocity is not limited; therefore the distance appears to be open to any value greater than zero. 

The remaining claims are indefinite as they depend from an indefinite claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 does not contain any additional structural limitations. As claim 9, from which claim 10 depends is a device claim, and method limitations do not add patentable weight to device claims, claim 10 does not further limit claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
     Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 9-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cote (US 2007/0181493).

Regarding Claim 1:
	Cote teaches the water treatment method that uses a reaction tank in which an operational cycle is performed repeatedly, the operational cycle having introducing a wastewater (fill and draw) (see para. 0032), biologically treating the wastewater with a biological sludge (anaerobic react) (See para. 0039), allowing the biological sludge to settle (settle) (see para. 0059), and discharging a biologically treated water that has undergone the biological treatment (fill and draw) (see para. 0032), wherein the reaction tank is provided with an inflow port (several pipes 22) disposed at a position lower than an interface position of a biological sludge bed formed in a bottom portion of the reaction tank during the allowing to settle (bottom of tank) (see para. 0022, fig. 3), and an inflow section (feed channel 14) that extends upward in a vertical direction from the inflow port (see para. 0022), and in the introducing, the wastewater flows down inside the inflow section due to gravity and is supplied into the biological sludge bed from the inflow port (directed by gravity from a feed channel 14) (see para. 0021).

Regarding Claim 2:
	Cote teaches the water treatment method according to Claim 1, wherein in the operational cycle, the discharging  is conducted while the introducing (feed and draw) (see para. 0039).

Regarding Claim 4:
	Cote teaches the water treatment method according to Claim 1, wherein in the introducing, the wastewater flows down inside the inflow section due to gravity, and is supplied into the biological sludge bed from the inflow port in either a horizontal direction or a direction below horizontal (see fig. 2, feed pipe is horizontal).

Regarding Claim 5:
	Cote teaches the water treatment method according to Claim 1, wherein in the operational cycle, the discharging  is conducted while the introducing (fill and draw) (see para. 0032), the reaction tank is provided with a discharge port (collection trough 26 ) disposed at a water surface level (water will be at trough level) inside the reaction tank (see fig. 3), and the inflow port supplies at least a portion of the wastewater into the biological sludge bed in a horizontal direction (feed pipe is in sludge bed and horizontal) (see figs. 2 and 3).

Regarding claim 9:
	Cote teaches the water treatment device comprising a reaction tank in which an operational cycle is performed repeatedly, the operational cycle having introducing a wastewater, biologically treating the wastewater with a biological sludge allowing the biological sludge to settle, and discharging a biologically treated water that has undergone the biological treatment, wherein the reaction tank is provided with an inflow port (feed pipe 22) (see para. 0022) disposed at a position lower than an interface position of a biological sludge bed formed in a bottom portion of the reaction tank during the allowing to settle (see fig. 3), and an inflow section (feed channel 14) that extends upward in a vertical direction from the inflow port (see fig. 2, para. 0022), and in the introducing, the wastewater flows down inside the inflow section due to gravity and is supplied into the biological sludge bed from the inflow port (see para. 0021).

Regarding Claim 10:
	Cote teaches the water treatment device according to Claim 9, wherein in the operational cycle, the discharging is conducted while the introducing (fill and draw) (see para. 0032).

Regarding Claim 11:
	Cote teaches the water treatment device according to Claim 9, further comprising at least one of a sludge supply section (extraction grid 28) for supplying the biological sludge inside the reaction tank, and a treated water supply section for supplying the biologically treated water inside the reaction tank, to a continuous biological treatment tank which conducts a biological treatment with a biological sludge while receiving continuous inflow of a wastewater (supplying the continuous biological treatment tank is the intended use of the sludge supply section and does not add patentable weigh to the claim). The continuous biological treatment tank is not claimed as a part of the water treatment device. 

Regarding Claim 12:
	Cote teaches the water treatment device according to Claim 9, wherein the inflow port opens in either a horizontal direction or a direction below horizontal (see fig. 2).

Regarding Claim 13:
	Cote teaches the water treatment device according to Claim 9, wherein in the operational cycle, the discharging  is conducted while conducting the introducing, the reaction tank comprises a discharge port installed at a water surface level inside the reaction tank (collection trough) (see para. 0023), and the inflow port supplies at least a portion of the wastewater into the biological sludge bed in a horizontal direction (see fig. 2).

Regarding Claim 16:
	Cote teaches the water treatment device according to Claim 5, wherein a flow velocity v (cm/sec) of wastewater through the inflow port and a distance N (m) in a horizontal direction from the inflow port to a side surface of the reaction tank opposing the inflow port satisfies an equation: 20≤v/N1/2≥80. Flow velocity is a method limitation. As there is a distance N this equation could be met. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote (US 2007/0181493).

Regarding Claim 8:
	Cote teaches the water treatment method according to Claim 5.
	Cote does not teach wherein a flow velocity v (cm/sec) of wastewater through the inflow port and a distance N (m) in a horizontal direction from the inflow port to a side surface of the reaction tank opposing the inflow port satisfies an equation shown: 20≤v/N1/2≥80.
	Cote further teaches that the velocity and size and shape of the reactors can be adjusted in order to promote plug flow (see para. 0028 and 0029). Therefore it would have been obvious to one skilled in the art to adjust the flow velocity and distance in Cote in order to optimize the plug flow within the reactor and reach a v and N that satisfy the equation.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote (US 2007/0181493) as applied to claim 1 above, and further in view of Eguchi et al (JP 2016193388, English machine translation provided).

Regarding Claim 3:
	Cote teaches the water treatment method according to Claim 1, wherein the method also comprises at least one of supplying the biological sludge inside the reaction tank, and 
	Cote does not teach that the sludge (excess granules) is supplied to continuous biological treatment tank which conducts a biological treatment with a biological sludge while receiving continuous inflow of a wastewater.
	Eguchi teaches supplying excess granules (granular sludge) to a continuous biological treatment tank (see pg. 2, 3rd paragraph).
	Cote and Eguchi are analogous inventions in the formation of granular sludge. It would  have been obvious to one skilled in the art before the effective filing date of the invention to add the continuous biological treatment of Eguchi downstream of Cote, such that the excess granules of Cote are supplied to the continuous biological treatment tank because it is the simple addition of a known treatment tank and step to a known treatment process, obviously resulting in additional wastewater being treated with an expectation of success (see MPEP 2143, A).

Claim(s) 6, 7, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote (US 2007/0181493) as applied to claims 5 and 13 above, and further in view of Zhao et al (CN 107935171, English machine translation provided).

Regarding Claim 6:
	Cote teaches the water treatment method according to Claim 5. Cote further teaches that the discharge port is disposed as a water surface level (collection trough 26, water will be at trough level inside the reaction tank) (see fig. 3). 
	Cote does not teach wherein inside the reaction tank is divided by a partition wall into a first chamber into which the wastewater is introduced and a second chamber in which the operational cycle is conducted, the discharge port is provided in the second chamber side, and is disposed at a water surface level inside the second chamber, and the inflow port is provided in the partition wall, so as to connect the first chamber and the second chamber, is disposed at a position lower than an interface level of a biological sludge bed formed in a bottom portion of the second chamber in the allowing to settle, and supplies the wastewater in a horizontal direction into the biological sludge bed formed in the bottom portion of the second chamber.
	Zhao teaches a reaction tank is divided by a partition wall (partition wall 7) into a first chamber (left chamber 11) into which the wastewater is introduced (inlet 3 is on the left chamber) and a second chamber (right chamber 12) (see pg. 3) in which the operational cycle is conducted (both chambers treat the waste to degrade ammonia and remove organics) (see pg. 4, 1st paragraph), the discharge port is provided in the second chamber side (outlet 4), and is disposed at a water surface level inside the second chamber (in the upper part) (see pg. 3, last paragraph), and the inflow port (hole 8) is provided in the partition wall, so as to connect the first chamber and the second chamber, is disposed at a position lower than an interface level of a biological sludge bed formed in a bottom portion of the second chamber in the allowing to settle, and supplies the wastewater in a horizontal direction into the biological sludge bed formed in the bottom portion of the second chamber (on the lower part of the partition wall) (See pg. 4, 1st paragraph).
	Cote and Zhao are analogous inventions in the art of wastewater treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the partition wall of Zhao to the reaction tank of Cote because it increases the flow area and contact time within the tank (see Zhao pg. 4, 1st paragraph).

Regarding Claim 7:
	Cote teaches the water treatment method according to Claim 5, wherein the reaction tank is a rectangular water tank (see figs. 1-3).
	Cote does not teach the inflow port and the discharge port are provided at the same surface of the rectangular water tank.
	Zhao teaches providing an inflow port (inlet 3) and discharge port (outlet 4) on the same side wall of a rectangular reaction tank (see pg. 3, last paragraph) separated by a partition wall.
	Cote and Zhao are analogous inventions in the art of wastewater treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the partition wall of Zhao to the reaction tank of Cote and place the inlet and outlet on the same surface because it increases the flow area and contact time within the tank (see Zhao pg. 4, 1st paragraph).

Regarding Claim 14:
	Cote teaches the water treatment device according to Claim 13. Cote further teaches that the discharge port is disposed as a water surface level (collection trough 26, water will be at trough level inside the reaction tank) (see fig. 3). 
	Cote does not teach wherein inside the reaction tank is divided by a partition wall into a first chamber into which the wastewater is introduced and a second chamber in which the operational cycle is conducted, the discharge port is provided in the second chamber side, and is disposed at a water surface level inside the second chamber, and the inflow port is provided in the partition wall, so as to connect the first chamber and the second chamber, is disposed at a position lower than an interface level of a biological sludge bed formed in a bottom portion of the second chamber in the allowing to settle, and supplies the wastewater in a horizontal direction into the biological sludge bed formed in the bottom portion of the second chamber.
	Zhao teaches a reaction tank is divided by a partition wall (partition wall 7) into a first chamber (left chamber 11) into which the wastewater is introduced (inlet 3 is on the left chamber) and a second chamber (right chamber 12) (see pg. 3) in which the operational cycle is conducted (both chambers treat the waste to degrade ammonia and remove organics) (see pg. 4, 1st paragraph), the discharge port is provided in the second chamber side (outlet 4), and is disposed at a water surface level inside the second chamber (in the upper part) (see pg. 3, last paragraph), and the inflow port (hole 8) is provided in the partition wall, so as to connect the first chamber and the second chamber, is disposed at a position lower than an interface level of a biological sludge bed formed in a bottom portion of the second chamber in the allowing to settle, and supplies the wastewater in a horizontal direction into the biological sludge bed formed in the bottom portion of the second chamber (on the lower part of the partition wall) (See pg. 4, 1st paragraph).
	Cote and Zhao are analogous inventions in the art of wastewater treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the partition wall of Zhao to the reaction tank of Cote because it increases the flow area and contact time within the tank (see Zhao pg. 4, 1st paragraph).

Regarding Claim 15:
	Cote teaches the water treatment device according to Claim 13, wherein the reaction tank is a rectangular water tank (see figs. 1-3).
	Cote does not teach the inflow port and the discharge port are provided at the same surface of the rectangular water tank.
	Zhao teaches providing an inflow port (inlet 3) and discharge port (outlet 4) on the same side wall of a rectangular reaction tank (see pg. 3, last paragraph) separated by a partition wall.
	Cote and Zhao are analogous inventions in the art of wastewater treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the partition wall of Zhao to the reaction tank of Cote and place the inlet and outlet on the same surface because it increases the flow area and contact time within the tank (see Zhao pg. 4, 1st paragraph).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        9/1/2022